IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE             FILED
                          JULY SESSION, 1998          August 14, 1998

                                                 Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
EARL E. COLLIER,             )   C.C.A. NO. 03C01-9710-CR-00464
                             )
      Appe llant,            )
                             )
                             )   MORGAN COUNTY
VS.                          )
                             )   HON. E. EUGENE EBLEN
CHARLES JONES, Warden, )         JUDGE
and, S TATE O F TEN NES SEE ,)
                             )
      Appellee.              )   (Habeas Corpus)


              ON APPEAL FROM THE JUDGMENT OF THE
               CRIMINAL COURT OF MORGAN COUN TY


FOR THE APPELLANT:               FOR THE APPELLEE:

EARL E. COLLIER, Pro Se          JOHN KNOX WALKUP
P.O. Box 2000                    Attorney General and Reporter
Wartburg, TN 37887-2000
                                 TIMOTHY F. BEHAN
                                 Assistant Attorney General
                                 425 5th Avenu e North
                                 Nashville, TN 37243-0493

                                 CHARLES E. HAWK
                                 District Attorney General

                                 FRANK A. HARVEY
                                 Assistant District Attorney General
                                 P.O. Box 703
                                 Kingston, TN 37763



OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                     OPINION

       The Defen dant, Earl E. Collier, appeals as of right the trial court’s dismissal

of his petition for writ of habeas corpus. Defendant argues the following four

issue s in this pro se appe al: (1) his convic tions vio late du e proc ess a nd do uble

jeopardy interests relevant to the mu ltiplicitous and facially invalid ind ictmen ts

brought against him; (2) his convictions were due to a violation of his right to the

effective assista nce o f coun sel; (3) his con victions violate his right ag ainst self-

incrimination; and (4 ) the fac ts do n ot sup port his convic tion for aggravated

kidnap ping. W e affirm the judgm ent of the tria l court.



       According to Def enda nt’s pe tition, on Janu ary 3, 1 990, h e plea ded n olo

contende re to and was convicted of two counts of armed rob bery, two counts of

aggravated kidnapp ing and one co unt of agg ravated a ssault. He received an

effective sentence o f twenty (20) years. T he trial court summarized his numerous

comp laints in his petition as (1) illegal, multiplicitous charges and (2) ineffective

assistance of counsel. The trial court d eterm ined th at the is sues prese nted d id

not me rit habea s corpu s relief.



       Habeas corpus relief is available under Tennessee law only when a

convicting court is without jurisdiction or authority to sentence a defendant or

when that defendant’s term of imprisonment or restraint has expired. Archer v.

State, 851 S.W.2d 157, 164 (Tenn. 1993). There is nothing in this record that

demonstrates that the convicting court was without juris diction or a uthority to

sentence the Defe ndant to the effective sentence of twenty years in confinement



                                           -2-
for the convictions which he received on January 3, 1990. The sufficiency of an

indictm ent canno t be tested in a habe as corp us proc eeding . See Hagga rd v.

State, 475 S.W .2d 186 , 187 (T enn. C rim. App . 1971). Because the trial court had

jurisdiction in the case sub judice, Defendant’s other allegations, if meritorious,

would render his convictions voidable rather than void, thus making the issues

inappro priate for habe as corp us relief. See Passa rella v. State , 891 S.W.2d 619,

627 (Tenn. Crim. App. 1994). Furthermore, there is nothing contained in this

record which demonstrates that the Defendant’s term of imprisonment or restraint

has expired.       Therefore, we cannot conclude that the trial court erred by

dismissing the Defendant’s petition and denying the Defendant habeas corpus

relief.



          The judgment of the trial court is affirmed.




                                    ____________________________________
                                    DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
GARY R. WADE, PRESIDING JUDGE


___________________________________
JOSEPH M. TIPTON, JUDGE




                                           -3-